          Case 1:19-cr-00676-PGG Document 77 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               -against-                                               ORDER

ALEXEI SAAB,                                                       19 Cr. 676 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The telephone conference scheduled for March 15, 2021 at 9:00 a.m. is adjourned

to April 7, 2021 at 9:00 a.m. 1

               On April 7, 2021, the parties are directed to dial 888-363-4749 to participate, and

to enter the access code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code. The parties should call

in at the scheduled time and wait on the line for their case to be called. At that time, the Court

will un-mute the parties’ lines. By March 31, 2021, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       March 10, 2021




1
  The pretrial motion hearing currently scheduled for April 7, 2021 at 10:00 a.m. is adjourned
sine die.
